NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                         IN THE DISTRICT COURT OF APPEAL
                                         OF FLORIDA
                                         SECOND DISTRICT



ERVIN MURRAY,                            )
                                         )
             Appellant,                  )
                                         )
v.                                       )       Case No. 2D17-2163
                                         )
STATE OF FLORIDA,                        )
                                         )
             Appellee.                   )
                                         )

Opinion filed October 3, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Bryant A. Scriven of Scriven Law P.A.
Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Elba Caridad Martin,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


LaROSE, C.J., KELLY, and SALARIO, JJ., Concur.